Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lewis, J.), rendered November 18, 2005, convicting him of attempted burglary in the second degree, criminal mischief in the fourth degree, possession of burglar’s tools, and criminal *703trespass in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
After his conviction and sentence in this case, the defendant pleaded guilty to unrelated burglary charges under indictment No. 1723/2005. In exchange for a promise that the sentence in that case would run concurrently with the one in this case, the defendant waived his right to appeal in both cases. Our review of the record indicates that the defendant’s waiver of appeal was knowing, intelligent, and voluntary (see People v Lopez, 6 NY3d 248, 256 [2006]). Accordingly, we do not reach the defendant’s claim that the trial evidence was legally insufficient to support the charges or that the jury’s verdict was against the weight of the evidence (see People v Dickerson, 309 AD2d 966 [2003] ; People v Korona, 197 AD2d 788 [1993]). Fisher, J.P., Angiolillo, Balkin and Leventhal, JJ., concur.